     Case 4:20-cv-00161-WTM-CLR Document 12 Filed 04/06/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


TRAVIS ANTWAN SANDERS,

          Plaintiff,

V.                                                   CASE NO. CV420-161


JERRY SANDERS, MATTHEW RUSSELL,
ANDREW SLUGG, and
ALEXANDER ORTIZ,

          Defendants.




                                       ORDER


      Before the Court is the Magistrate Judge's February 22, 2021,

Report and Recommendation (Doc. 10), to which Plaintiff has filed

an untimely objection (Doc. 11). After a careful de novo review of

the record, the report and recommendation is ADOPTED as the Court's

opinion in this case.

      The Magistrate Judge screened Plaintiff's complaint pursuant

to   28    U.S.C. §     1915A    and   recommended    that   the   Court   dismiss

Plaintiff's claims for false arrest and unreasonable search and

seizure.       (Doc. 10 at 13.) The Magistrate Judge then directed

Plaintiff to      amend    his    complaint to       supplement    his   malicious

prosecution and excessive force claims within thirty days of the

Report and Recommendation and warned Plaintiff that a failure to

amend his claims would result in a recommendation of dismissal.

(Id.)      Plaintiff failed to file an amended complaint and, instead.

filed an untimely objection to the report and recommendation. (Doc.
   Case 4:20-cv-00161-WTM-CLR Document 12 Filed 04/06/21 Page 2 of 2



11.)    The      objection        does    not    attempt    to    amend    or    supplement

Plaintiff's complaint. Accordingly, the Court finds dismissal is

warranted on Plaintiff s malicious prosecution and excessive force

claims.


       In     his    untimely       objection.      Plaintiff       contends      that      the

Magistrate          Judge     did        not    investigate        his    claims       before

recommending          dismissal          and    requested     this       Court     hold      an

evidentiary hearing. (Doc. 11 at 2.) The Court finds that the

Magistrate Judge conducted a thorough review of the pleadings in

making       his    Report    and        Recommendation.         Additionally,        as    the

preliminary review under § 1915A is limited only to the pleadings.

Plaintiff is not entitled to an evidentiary hearing. See Heard v.

Ga. State Bd. of Pardons and Paroles, 222 F. App'x 838, 841 (11th

Cir. 2007) ("Nothing in the text of § 1915A requires a district

court       to     grant    [an    evidentiary]       hearing       before      sua    sponte

dismissing an inmate's complaint for failure to state a claim, and

this court has never held that such a requirement exists.").

       Therefore,          Plaintiffs          objections    are    OVERRULED         and   the

Report and Recommendation is ADOPTED as the opinion of the Court.

(Doc. 10).         Plaintiffs complaint is DISMISSED. The Clerk of Court

is DIRECTED to CLOSE this case.


       SO ORDERED this              ^      day of April 2021.



                                               WILLIAM T. MOORE, JR7
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN    DISTRICT OF GEORGIA
